[Cite as State v. Slye, 2021-Ohio-1581.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                 :       Hon. W. Scott Gwin, J.
                                             :       Hon. John W. Wise, J.
-vs-                                         :
                                             :
JOSHUA SLYE,                                 :       Case No. CT2020-0051
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Muskingum County
                                                     Court of Common Pleas, Case No.
                                                     CR2020-166




JUDGMENT:                                            Dismissed



DATE OF JUDGMENT:                                    May 5, 2021



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

RONALD L. WELCH                                      TODD W. BARSTOW
Prosecuting Attorney                                 261 West Johnstown Road
Muskingum County                                     Suite 204
                                                     Columbus, Ohio 43230
By: TAYLOR P. BENNINGTON
Assistant Prosecuting Attorney
Muskingum County, Ohio
27 North Fifth St., P.O. Box 189
Zanesville, Ohio 43701
Muskingum County, Case No. CT2020-0051                                             2


Baldwin, J.

       {¶1}   Defendant-appellant Joshua Slye appeals his sentence from the

Muskingum County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   On March 5, 2020, a customer later identified as appellant entered a Cricket

Wireless store. An employee of the store gave appellant an Apple iPhone 11 so that he

could read the information on the box. Appellant then walked out of the door with the

phone. When an employee ran after appellant and attempted to grab the phone, appellant

punched her with a closed fist in the arm and then the face. Appellant then took off in a

red Ford Fusion that was in the parking lot.

       {¶3}   Later on, Licking County Deputies were sent to an address in Newark in

reference to a suspicious male in a red Ford Fusion who was taking trash bags out of his

car and urinating on them. Detectives confirmed that the man was appellant.

       {¶4}   Appellant provided false information, was aggressive, and attempted to

reach into his pocket where he had knives. He was taken to the Licking County Sheriff’s

Office where his identification was verified.

       {¶5}   Appellant has a prior 2014 conviction for robbery, a felony of the second

degree, out of Franklin County.

       {¶6}   On March 18, 2020, the Muskingum County Grand Jury indicted appellant

on one count of robbery in violation of R.C. 2911.02(A)(2), a felony of the second degree,

one count of theft (less than $1,000.00) in violation of R.C. 2913.02(A)(1), a misdemeanor

of the first degree, one count of possession of criminal tools in violation of R.C.

2923.24(A), a felony of the fifth degree, and one count of aggravated robbery in violation
Muskingum County, Case No. CT2020-0051                                               3


of R.C. 2911.01(A)(1), a felony of the first degree. The indictment also contained two

repeat violent offender specifications. At his arraignment on August 5, 2020, appellant

entered a plea of not guilty to the charges.

       {¶7}   Thereafter, on October 5, 2020, appellant withdrew his former not guilty plea

and entered a plea of guilty to robbery with a repeat violent offender specification. The

remaining counts and specification were dismissed. Pursuant to an Entry filed on October

20, 2020, appellant was sentenced to a minimum prison term of eight (8) years and an

indefinite maximum prison term of twelve (12) years. The trial court also found appellant

in contempt and ordered a period of incarceration of thirty (30) days to be served

consecutively to the sentence in this case and to any other prison sentence that appellant

was serving. The trial court elected not to impose a sentence on the repeat violent

offender specification.

       {¶8}   Appellant now appeals, raising the following assignment of error on appeal:

       {¶9}   “I. THE TRIAL COURT SENTENCED APPELLANT TO INDEFINITE

TERMS OF INCARCERATION PURSUANT TO A STATUTORY SCHEME THAT

VIOLATES APPELLANT’S CONSTITUTIONAL RIGHT TO DUE PROCESS OF LAW AS

GUARANTEED BY THE UNITED STATES AND OHIO CONSTITUTIONS.”

                                               I

       {¶10} Appellant, in his sole assignment of error, challenges the constitutionality of

the Reagan Tokes Act, specifically R.C. 2967.271, which codified hybrid indefinite prison

terms for first- and second-degree felonies. Appellant argues that the Act violates the

separation of powers doctrine, the constitutional right to trial by jury, and due process.

       {¶11} Revised Code 2967.271 provides in pertinent part:
Muskingum County, Case No. CT2020-0051                                               4


       {¶12} (B) When an offender is sentenced to a non-life felony indefinite prison term,

there shall be a presumption that the person shall be released from service of the

sentence on the expiration of the offender's minimum prison term or on the offender's

presumptive earned early release date, whichever is earlier.

       {¶13} (C) The presumption established under division (B) of this section is a

rebuttable presumption that the department of rehabilitation and correction may rebut as

provided in this division. Unless the department rebuts the presumption, the offender shall

be released from service of the sentence on the expiration of the offender's minimum

prison term or on the offender's presumptive earned early release date, whichever is

earlier. The department may rebut the presumption only if the department determines, at

a hearing, that one or more of the following applies:

       {¶14} (1) Regardless of the security level in which the offender is classified at the

time of the hearing, both of the following apply:

       {¶15} (a) During the offender's incarceration, the offender committed institutional

rule infractions that involved compromising the security of a state correctional institution,

compromising the safety of the staff of a state correctional institution or its inmates, or

physical harm or the threat of physical harm to the staff of a state correctional institution

or its inmates, or committed a violation of law that was not prosecuted, and the infractions

or violations demonstrate that the offender has not been rehabilitated.

       {¶16} (b) The offender's behavior while incarcerated, including, but not limited to

the infractions and violations specified in division (C)(1)(a) of this section, demonstrate

that the offender continues to pose a threat to society.
Muskingum County, Case No. CT2020-0051                                               5


       {¶17} (2) Regardless of the security level in which the offender is classified at the

time of the hearing, the offender has been placed by the department in extended

restrictive housing at any time within the year preceding the date of the hearing.

       {¶18} (3) At the time of the hearing, the offender is classified by the department

as a security level three, four, or five, or at a higher security level.

       {¶19} (D)(1) If the department of rehabilitation and correction, pursuant to division

(C) of this section, rebuts the presumption established under division (B) of this section,

the department may maintain the offender's incarceration in a state correctional institution

under the sentence after the expiration of the offender's minimum prison term or, for

offenders who have a presumptive earned early release date, after the offender's

presumptive earned early release date. The department may maintain the offender's

incarceration under this division for an additional period of incarceration determined by

the department. The additional period of incarceration shall be a reasonable period

determined by the department, shall be specified by the department, and shall not exceed

the offender's maximum prison term.

       {¶20} (2) If the department maintains an offender's incarceration for an additional

period under division (D)(1) of this section, there shall be a presumption that the offender

shall be released on the expiration of the offender's minimum prison term plus the

additional period of incarceration specified by the department as provided under that

division or, for offenders who have a presumptive earned early release date, on the

expiration of the additional period of incarceration to be served after the offender's

presumptive earned early release date that is specified by the department as provided

under that division. The presumption is a rebuttable presumption that the department may
Muskingum County, Case No. CT2020-0051                                               6


rebut, but only if it conducts a hearing and makes the determinations specified in division

(C) of this section, and if the department rebuts the presumption, it may maintain the

offender's incarceration in a state correctional institution for an additional period

determined as specified in division (D)(1) of this section. Unless the department rebuts

the presumption at the hearing, the offender shall be released from service of the

sentence on the expiration of the offender's minimum prison term plus the additional

period of incarceration specified by the department or, for offenders who have a

presumptive earned early release date, on the expiration of the additional period of

incarceration to be served after the offender's presumptive earned early release date as

specified by the department.

       {¶21} The provisions of this division regarding the establishment of a rebuttable

presumption, the department's rebuttal of the presumption, and the department's

maintenance of an offender's incarceration for an additional period of incarceration apply,

and may be utilized more than one time, during the remainder of the offender's

incarceration. If the offender has not been released under division (C) of this section or

this division prior to the expiration of the offender's maximum prison term imposed as part

of the offender's non-life felony indefinite prison term, the offender shall be released upon

the expiration of that maximum term.

       {¶22} Appellant argues that the portions of the statute which allow the Department

of Rehabilitation and Corrections (DRC) to administratively extend his prison term beyond

his presumptive minimum prison term violate the United States and Ohio Constitutions.

Appellant, however, has not yet been subject to the application of these provisions, as he
Muskingum County, Case No. CT2020-0051                                              7


has not yet served his minimum term, and therefore has not been denied release at the

expiration of his minimum term of incarceration.

       {¶23} This Court recently analyzed an appeal of a sentence imposed pursuant to

the Reagan Tokes Act. See State v. Downard, 5th Dist. Muskingum No. CT2019-0079,

2020-Ohio-4227 and State v. Kibler, 5th Dist. Muskingum No. CT2020-0026, 2020-Ohio-

4631. The appellants in Downard and Kibler entered guilty pleas and were sentenced,

with the sentences in both cases affected by the Reagan Tokes Act. Both appellants

appealed, arguing the Reagan Tokes Act violated their constitutional rights to due process

and trial by jury.

       {¶24} In both Downard and Kibler we considered the legal concept of “ripeness

for review:”

               The Ohio Supreme Court discussed the concept of ripeness for

       review in State ex rel. Elyria Foundry Co. v. Indus. Comm., 82 Ohio St.3d

       88, 1998-Ohio-366, 694 N.E.2d 459:

               Ripeness “is peculiarly a question of timing.” Regional Rail

       Reorganization Act Cases (1974), 419 U.S. 102, 140, 95 S.Ct. 335, 357, 42

       L.Ed.2d 320, 351. The ripeness doctrine is motivated in part by the desire

       “to prevent the courts, through avoidance of premature adjudication, from

       entangling themselves in abstract disagreements over administrative

       policies * * *.” Abbott Laboratories v. Gardner (1967), 387 U.S. 136, 148, 87

       S.Ct. 1507, 1515, 18 L.Ed.2d 681, 691. As one writer has observed:

               “The basic principle of ripeness may be derived from the conclusion

       that ‘judicial machinery should be conserved for problems which are real or
Muskingum County, Case No. CT2020-0051                                               8


      present and imminent, not squandered on problems which are abstract or

      hypothetical or remote.’ * * * [T]he prerequisite of ripeness is a limitation on

      jurisdiction that is nevertheless basically optimistic as regards the prospects

      of a day in court: the time for judicial relief is simply not yet arrived, even

      though the alleged action of the defendant foretells legal injury to the

      plaintiff.” Comment, Mootness and Ripeness: The Postman Always Rings

      Twice (1965), 65 Colum. L.Rev. 867, 876. *4 Id. at 89, 694 N.E.2d at 460.

Downard, at ¶¶ 8-9.

      {¶25} We found the appellants’ appeals of the constitutionality of the Reagan

Tokes Act were not ripe for review. “* * * [W]hile R.C. 2967.271 allows the DRC to rebut

the presumption Appellant will be released after serving his **** minimum sentence and

potentially continue his incarceration to a term not [exceeding the maximum time],

Appellant has not yet been subject to such action by the DRC, and thus the constitutional

issue is not yet ripe for our review.” Downard, at ¶ 11. We determined the appropriate

action for the appellant was “to challenge the constitutionality of the presumptive release

portions of R.C. 2967.271 is by filing a writ of habeas corpus if he is not released at the

conclusion of his eight year minimum term of incarceration.” Downard, at ¶ 12.

      {¶26} We find that the issues presented in the current case are identical to those

in Downard and Kibler. On October 19, 2020, appellant was sentenced to a minimum

prison term of eight years and an indefinite prison term of twelve years. There is no

dispute that appellant has not yet been subject to R.C. 2967.271, which allows the DRC

to rebut the presumption that he will be released after serving his eight year minimum

sentence and potentially continuing his incarceration to a term not exceeding twelve
Muskingum County, Case No. CT2020-0051                                           9


years. The constitutional issues argued by appellant pursuant to Downard and Kibler are

not yet ripe for review. See also State v. Cochran, 5th Dist. Licking No. 2019 CA 00122,

2020-Ohio-5329 and State v. Maddox, 6th Dist. Lucas No. CL-19-1253, 2020-Ohio-4702.

      {¶27} Appellant’s appeal is, therefore, dismissed.

By: Baldwin, P.J.

Wise, John, J. concurs and

Gwin, J., dissents
Muskingum County, Case No. CT2020-0051                                            10


Gwin, dissents


      {¶28} I respectfully dissent from the majority’s opinion concerning ripeness and

Appellant’s First of Error for the reasons set forth in my dissenting opinion in State

v. Cochran, 5th Dist., Licking No. 2019-Ohio-122. Accord, State v. Wilburn, 8th

Dist. Cuyahoga No. 109507, 2021-Ohio-578.

      {¶29} I further note that the Ohio Supreme Court has accepted a certified conflict

on the issue of whether the constitutionally of the Reagan Tokes Act is ripe for review

on direct appeal or only after the defendant has served the minimum term and been

subject to extension by application of the Act. See, State v. Maddox, 6th Dist. Lucas

No. L-19- 1253, 2020-Ohio-4702, order to certify conflict allowed, State v. Maddox, 160

Ohio St.3d 1505, 2020-Ohio-6913, 159 N.E.3d 1150(Table) The conflict cases are

State v. Leet, 2d Dist. Montgomery No. 28670, 2020-Ohio-4592; State v. Ferguson, 2d

Dist. Montgomery No. 28644, 2020-Ohio-4153; State v. Barnes, 2d Dist. Montgomery

No. 28613, 2020- Ohio-4150; and State v. Guyton, 12th Dist. Butler No. CA2019-12-

203, 2020-Ohio-3837; See also, State v. Downard, 5th Dist. Muskingum No. CT2019-

0079, 2020-Ohio-4227, appeal accepted on Appellant’s Proposition of Law No. II,

State v. Downard, 160 Ohio St.3d 1507, 2020-Ohio-6835, 159 N.E.3d 1507

(Table)(Sua sponte, cause held for the decision in 2020-1266, State v. Maddox).